NEBEKER, Associate Judge,
dissenting:
The majority finds the language of clause 26 “ambiguous on its face” and “subject to more than one reasonable interpretation.” It then concludes that the intent of the parties cannot be discerned without the aid of extrinsic evidence and, accordingly, that a trial is in order. I respectfully disagree. The purchase agreement was rescinded before the execution of the lease. Therefore, no juror could then reasonably conclude that the parties intended to incorporate into the lease the intent under the purchase agreement to establish a condition precedent to the sale of the apartment.
It is undisputed that on June 22, 1982, Albert Hinton and the Union executed a “Release Agreement” whereby each released the other “from all of the terms and conditions of the [purchase] agreement, for now and forevermore.” Accompanying the release was the return to Hinton of his $10,000 down payment.
This express mutual agreement to release one another from the terms and conditions of the purchase agreement was a rescission of that agreement. Great United Realty Corp. v. Lewis, 203 Md. 442, 450, 101 A.2d 881, 884 (Ct.App.1954); see also Merickel v. Erickson Stores Corp., 255 Minn. 12, 16, 95 N.W.2d 303, 306 (1959) (any abandonment of a contract by mutual agreement is in the nature of a rescission). To rescind a contract “is not merely to terminate it, but to abrogate and undo it from the beginning.” Friedman v. Kennedy, 40 A.2d 72, 74 (D.C.1944) (quoting Black, Rescission and Cancellation, Sec. 1 (1916)). A rescission does more than release the parties from further obligation. It “annuls” the contract as if it had never been made. Id.
In light of the rescission,1 the reference in clause 26 to “their original intent under their executed purchase agreement” cannot be reasonably construed as the Union and the majority suggest.
The Union contends that the trial court erred in not reading the lease and the purchase agreement together, since, in their view, clause 26 incorporated the parties’ intent under the purchase agreement. The majority holds this construction to be one of at least two reasonable interpretations and concludes that the intent of the parties cannot be ascertained without reference to extrinsic evidence, presumably the purchase agreement itself. What the majority ignores, however, is that the extrinsic evidence that they would have a jury consider was “put [to] an end ... as though it never existed.” Friedman v. Kennedy, supra, 40 A.2d at 74. Further, there was nothing presented on the motion for summary judgment indicative of any admissible evidence which would have permitted a jury to find that the parties had intended to revive and be bound by some or all of the terms of the purchase agreement. See Rubenstein v. Dr. Pepper Co., 228 F.2d 528, 538 (8th Cir.1955) (once an agreement has been rescinded it can only be revived by mutual assent or decree in equity).
*437A contract is ambiguous “when and only when it is, or the provisions in controversy are, reasonably or fairly susceptible of different interpretations, or of two or more different meanings_” Burbridge v. Howard University, 305 A.2d 245, 247 (D.C.1973). Clause 26 is not fairly susceptible to differing interpretations, because a jury could not reasonably conclude that the parties intended to incorporate in it terms and conditions of an agreement expressly abrogated by mutual assent. By seizing upon a phrase that is merely declarative of an earlier intent to buy and sell and which is consistent with the same presently expressed intent, the majority creates an ambiguity where one simply does not exist. I would affirm the trial court’s grant of summary judgment on count I of the complaint.

. It is true that the agreement to rescind, like the purchase agreement itself, is extrinsic to the lease. However, summary judgment is generally inappropriate only where interpretation of an agreement depends upon the credibility of extrinsic evidence or on a choice among reasonable inferences to be drawn from such evidence. Holland v. Hannan, 546 A.2d 807, 815 (D.C.1983). Here, the existence of the agreement is undisputed. The sole inference to be drawn from it is best expressed by the parties themselves as a mutual agreement to release "one another from all of the terms and conditions of the [purchase] agreement, for now and forevermore."